Citation Nr: 0423052	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  01-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 16, 1992, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities to 
include whether a March 1997 Department of Veterans Affairs 
Regional Office rating decision was clearly and unmistakably 
erroneous (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision from 
the RO in Boston, Massachusetts, which confirmed and 
continued an effective date of April 16, 1992 for the grant 
of a total rating based on individual unemployability due to 
service-connected disabilities.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  On September 3, 1985, the RO received the veteran's 
original claim for entitlement to a total rating due to 
individual unemployability based upon service-connected 
disabilities.

3.  In a May 1986 rating decision the RO denied entitlement 
to TDIU and the veteran filed a timely appeal.

4.  In an October 1987 decision, the Board denied entitlement 
to TDIU.  The veteran was notified of this decision and it 
became final.

5.  On April 16, 1992, the RO received the veteran's claim 
for TDIU.

6.  The Board granted service connection for TDIU in a March 
1997 decision.  

7.  In March 1997, the RO assigned an effective date of April 
16, 1992, to the TDIU claim.  The RO notified the veteran of 
that decision by letter dated March 26, 1997.

8.  Neither the veteran nor his representative, expressed in 
writing, disagreement with the evaluation until a July 1999 
statement submitted by the veteran which argued that the 
effective date for the award should be in 1984 or 1985.

9.  In a December 1999 rating decision, the RO reopened the 
claim and adjudicated the issue of entitlement to an earlier 
effective date for the award of TDIU.  The RO denied the 
claim for an earlier effective date and the veteran was 
notified of the decision on January 18, 2000.

10.  The veteran filed a timely notice of disagreement and 
argued that he was appealing "the D.V.A. decision made on 
effective date of April 1992 of individual unemployability."  
In March 2001, the RO issued a statement of the case that 
addressed the issue of entitlement to an earlier effective 
date for the claim of TDIU.

11.  The RO received the veteran's substantive appeal with 
respect to the issue on June 21, 2001.  

12.  Entitlement to service connection for TDIU is not 
factually ascertainable within the one-year period before 
receipt of the April 16, 1992 claim.

13.  The veteran has not raised a valid claim of clear and 
unmistakable error (CUE) in the prior rating decision.


CONCLUSION OF LAW
 
The criteria for an effective date earlier than April 16, 
1992, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities, to 
include on the basis of clear and unmistakable error in a 
March 1997 rating decision, has not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400, 4.3 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA as 
well as VA's implementing regulations will not be addressed 
in this decision.  With respect to the notice provisions, the 
Board observes that a statement of the case issued in May 
2002 notified the veteran of the type of evidence needed to 
substantiate his claim of CUE.  

Factual Background

In September 1985, the RO received VA Form 21-8940, 
application for increased benefits based on unemployability 
(TDIU), from the veteran.  

In May 1986, the RO denied the veteran's claim for TDIU, 
explaining that the veteran had not submitted evidence to 
support a finding that he was unable to obtain or retain 
gainful employment.

The veteran submitted a timely notice of disagreement, dated 
July 1986 and in September 1986, the RO issued a statement of 
the case.  

On October 7, 1987, the Board reviewed the veteran's claim 
and determined that he was not entitled to a total disability 
rating based on individual unemployability.  The veteran did 
not appeal the Board decision and it became final.  

On April 16, 1992, the veteran submitted various medical 
records along with a statement in which he indicated that he 
had not been employed since 1984.  

In September 1995, the RO received VA Form 21-8940, 
application for increased benefits based on unemployability 
(TDIU), from the veteran.  

In a March 1996 RO decision, the RO denied entitlement to 
TDIU.  The veteran perfected his appeal as to the issue and 
in March 1997 the Board granted service connection for TDIU.  
Subsequently, the RO assigned an effective date of April 16, 
1992,and the veteran was given notice of the decision in 
March 1997.  He did not appeal and the decision became final.

In a statement from the veteran dated July 1999 he indicated 
that he wanted to appeal the decision of denied 
unemployability dated May 1985 and October 1987.  

In a December 1999 rating decision, the RO confirmed and 
continued the effective date of April 16, 1992, for the 
veteran's TDIU award.  In January 2000, the veteran was given 
notice of the RO decision and timely perfected an appeal.

In June 2001, the veteran submitted a statement, which 
indicated that the Board decision of October 1987 was a clear 
error.  Subsequently, the veteran's representative submitted 
a motion for reconsideration of the Board's October 4, 1987 
decision, which denied entitlement to TDIU.   

The Board noted in October 2001 correspondence, that the 
veteran's motion for reconsideration of the October 1987 
Board decision was denied.  The Board found that the 
veteran's appeal did not demonstrate that the Board decision 
contained obvious error.

In January 2002 the Board remanded this case for further 
adjudication.

In a December 2003 statement from the veteran, he reported 
that he had no additional evidence to submit.

Analysis

The veteran asserts that he is entitled to an effective date 
earlier than April 16, 1992, for the grant of a total rating 
based on individual unemployability due to service-connected 
disabilities because the March 1997 Department of Veterans 
Affairs Regional Office rating decision was clearly and 
unmistakably erroneous.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002); 
see also 38 C.F.R. § 3.400(o)(1) (2003).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 
3.400(o)(2) (2003); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

In this case, the RO denied service connection for TDIU in a 
May 1986 rating decision.  The veteran initiated a timely 
appeal of the decision and in October 1987, the Board 
determined that service connection for TDIU was not 
warranted.  The October 1987 Board decision was final.  In 
March 1997, the Board granted service connection for TDIU, 
and a March 1997 RO decision assigned an effective date of 
April 16, 1992, the date of receipt of the veteran's TDIU 
claim, as there was no evidence submitted one year prior to 
April 16, 1992, sufficient to demonstrate an effective date 
for the veteran's TDIU claim prior to April 16, 1992.  The RO 
notified the veteran of its decision by separate letter sent 
to his address of record.  In no case was the letter returned 
as undeliverable or was there other evidence that the veteran 
did not receive notice of the decision.  The veteran did not 
initiate an appeal of the March 1997 rating decision.  
Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302. 

In June 2001, the veteran filed a Motion for Reconsideration 
of the Board's October 1987 decision.  On October 17, 2001, 
the Board sent the veteran a letter informing him that his 
motion for reconsideration was denied, as the veteran's 
motion did not demonstrate obvious error in the October 1987 
Board decision; therefore, the October 1987 decision of the 
Board was final.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In this 
case, the veteran alleges that the RO committed clear and 
unmistakable error in the March 1997 rating decision.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

In this case, the veteran's allegations of clear and 
unmistakable error are not specific as to the exact rating 
decision at issue or to the nature of the alleged error.  
Baldwin, 13 Vet. App. at 5; Fugo, 6 Vet. App. at 44.  For 
example, in his July 1999 claim, the veteran argues only that 
the effective date for his disability rating should be in 
1984 or 1985.  In the January 2001 notice of disagreement, he 
essentially reiterated the same argument and similar 
arguments are offered in the veteran's June 2001 substantive 
appeal.  Such generic assertions of error amount to no more 
than disagreement with the manner in which the RO weighed or 
evaluated the evidence of record at the time of the March 
1997 rating decision.  As discussed above, these assertions 
do not rise to the level of a valid claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 
Vet. App. at 214; Russell, 3 Vet. App. at 313.



ORDER

Entitlement to an effective date earlier than April 16, 1992, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities to 
include whether a March 1997 Department of Veterans Affairs 
Regional Office rating decision was clearly and unmistakably 
erroneous is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



